Title: To James Madison from Robert W. Fox, 10 April 1802
From: Fox, Robert W.
To: Madison, James


					
						Esteemed Friend
						Falmouth 10 April 1802
					
					Since my last respects nothing particular new has occurred, except the arrival here of 

several Vessels with Flour & Wheat from the United States; some of their Cargoes have been sold à 

45/ à 46/ ⅌ Barrel and the Vessels have gone forward with the Cargoes, on being paid an 

additional freight by the buyers; others I beleive will take their Cargoes forward to Barcelona for 

account of the concerned.
					I apprehend Flour & Wheat is in demand at Barcelona, Leghorn, Genoa &ca.; at the former 

place it has been as high as 37/ ⅌   bl.
					English Seamen’s Wages are here about 40/ ⅌ month and freights falling fast. Grain & 

Flour is also declining fast, the latter as low as 50/ à 55/ ⅌ Sack of 2 1/2 in many Markets and 

Sales very dull: indeed Trade is much at a Stand in most parts of this Nation.
					The Surprize Captn. Strong belonging to Philadelphia, loaded at New Orleans, with Cotton 

and bound for this Port, was left at Sea nearly full of Water; the Master and Mates with the Crew 

who were picked up by another Vessel, landed here yesterday, being destitute and no Vessels at 

this port bound to the United States, their expences will be considerable. I shall recommend 

their going to London ⅌ first Vessel that offers; the common board here for Seamen being 16/ à 

18/ ⅌ Weak; on such occasions the allowance of 10 Cents ⅌ day will go but a little way in their 

Support. I shall on this occasion and all other occurrences of a like nature be as frugal in the 

expenditure as I possibly can.
					West India produce is of very slow sale. Hemp has fallen considerably in Russia, but 

Tobacco supports its price. Several American Ships are about to go to that Country to load for the 

United States. Copper in Cakes are now about £120 ⅌ Ton at the Works; the manufactoring 

costs about £12 à £14 ⅌ Ton. I am with much respect Thy assured Friend
					
						Rob. W. Fox
					
					
						Some of my Friends wish me to act at this Port as Agent for the Dutch, to be employed by their 

Government to assist the Masters of their Ships if shipwrecked on this Coast or in want of Supplies, 

provided I cou’d accept such an appointment consistently with being Consul of the United States of 

America; & as I shou’d on no account act in this Capacity if it was offered me if there was the least 

impropriety. I shall much esteem the favor of thy giving me thy Sentiments hereon; & I repeat I 

shou’d not on any account accept of such Appointment if thee art of opinion its improper.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
